DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-13, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires in the preamble “depositing a dielectric material on a substrate from a metallic target by pulsed DC magnetron sputtering” (emphasis added), and then has been amended to require “a sputtering material is sputtered from a target, wherein the target is powered by a pulsed DC magnetron device” (emphasis added). There is no support in the Specification for two targets to be used for sputter depositing.
Claim 1 has been amended to require “the controller is configured to control a pressure of the chamber from 1-10 mT during the depositing with an argon flow from 5-40 sccm, and wherein the controller is configured to control a negative bias potential from 20-45 V applied to the substrate support on which the substrate is disposed”. There is no support in the Specification that the controller is configured to control these three parameters of pressure, argon flow, and negative bias potential. Examiner notes that while fig. 3 depicts the controller 48 attached to RF power supply 44, there is no explicit support that this controller then controls a negative bias potential (i.e. DC voltage) to the substrate support.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 11-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires in the preamble “depositing a dielectric material on a substrate from a metallic target by pulsed DC magnetron sputtering” (emphasis added), and then has been amended to require “a sputtering material is sputtered from a target, wherein the target is powered by a pulsed DC magnetron device” (emphasis added). It is unclear as to whether two distinct targets are being required, or the instance of “a target” is intended to refer back to the “metallic target” in the preamble.
Claim 1 has been amended to recite “the one or more side walls”.  There is insufficient antecedent basis for this limitation in the claim. New claim 18 is similarly rejected.
Claim 1 requires “a cylindrical chamber” (emphasis added), and has been amended to require “the one or more side walls of the chamber” (emphasis added), meaning ‘the cylindrical chamber can have plural side walls’, rendering the claim unclear as to how a cylindrical chamber (which has a singular cylindrical side wall) would then also have plural side walls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandumsoporn et al (US Patent No. 6,132,575) in view of Desideri et al (Aluminum Nitride Films on Glass) and Gopalraja (US 2008/0142359).
With respect to claims 1 and 15-16, Pandumsoporn discloses in fig. 1 a physical vapor deposition (PVD) apparatus for sputter deposition (abstract; col. 1, lines 15-17; col. 2, lines 10-11), the PVD apparatus for depositing a dielectric material of AlN from a metal target [20] of Al via pulsed DC magnetron onto a substrate [26] supported on a pedestal (i.e. substrate support) [24] in a chamber [12] capable of being operated at a pressure of 1-50 mTorr, a rotating magnetron [18] in a vicinity of the metal target [20] located at a top of the chamber [12] to produce one or more primary magnetic fields to sputter material from the metal target [20], the substrate support [24] being RF driven and oriented both parallel to a surface of the metal target [20] and axially aligned with the metal target [20], wherein the rotating magnetron [18] has a diameter larger than a diameter of the substrate [26] and thus has a rotational path that extends beyond the diameter of the substrate [26] on the substrate support [24], a gas inlet [14] for argon and/or nitrogen gas(es), and an electromagnet (i.e. secondary magnetic field production device) [42] around a body of the chamber [12] and between the metal target [20] and substrate support [24], the secondary magnetic field production device [42] that generates a generally axial secondary magnetic field capable of causing plasma to expand towards one or more walls of the chamber [12] (col. 2, lines 18-67; col. 3, lines 1-39; col. 4, lines 10-13). Pandumsoporn further discloses the secondary magnetic field production device [42] is controllable to vary DC power to the secondary magnetic field production device [42] (col. 3, lines 35-39), thus a control means or controller is present in order to vary the DC power in a “controllable” manner. The claim requirements of the “a density of field lines of the secondary magnetic field, in a cross sectional plane of the chamber in which an upper surface of the substrate support lies, is greatest in a region radially outwardly of the substrate adjacent the one or more side walls of the chamber” and “controller configured to control the secondary magnetic field production device so that a secondary magnetic field is produced within the chamber while a dielectric material is deposited from the target to produce an increase in thickness at a peripheral portion of the substrate” each relates to the intended functioning of the claimed PVD apparatus, with the PVD apparatus having the controller to vary DC power to the secondary magnetic field production device [42] of Pandumsoporn fully capable of functioning in the claimed manner.
However Pandumsoporn is limited in that while the substrate support [24] is movable to set a target-to-substrate distance at a variety of distances (col. 2, lines 52-64), a particular target-to-substrate distance is not specifically suggested.
Desideri teaches a similar PVD apparatus and method of Pandumsoporn that comprises depositing a dielectric material of AlN on a substrate in a cylindrical chamber by pulsed DC magnetron that produces one or more primary magnetic fields, wherein sputtering material is produced from a target of Al with argon and nitrogen gas, and the target is spaced from the substrate by a gap of about 64 mm (6.4 cm) (abstract; II. EXPERIMENTAL DEVICES, Part C). Desideri cites the advantage of the gap or distance as obtaining a preferred crystal orientation of the AlN (Abstract).
It would have been obvious to one of ordinary skill to use the target-to-substrate distance of about 6.4 cm taught by Desideri as the target-to-substrate distance of Pandumsoporn since Pandumsoporn fails to specify a particular target-to-substrate distance, and one of ordinary skill would have a reasonable expectation for success in making the modification since Desideri has shown success in sputter depositing AlN films similar to Pandumsoporn at this target-to-substrate distance to obtain a preferred crystal orientation.
However the combination of references is limited in that while Pandumsoporn teaches the metal target [20] has a pulsed DC power applied (col. 2, lines 41-44), a particular amount of the pulsed DC power to the metal target [20] is not specifically suggested.
Gopalraja further teaches in fig. 4 a similar PVD apparatus as the combination of references, in that Gopalraja teaches a method of DC magnetron sputter depositing dielectric materials comprising nitrides of metals Ta, Cu, Ti, Al, W, a substrate [148] supported in a platen (i.e. pedestal) [152] in a chamber [142], a target [146] of the metals facing the substrate [148], a DC magnetron [208] producing a primary magnetic field, and a second magnetic field created via coils [172],[174] ((abstract; para 0003, 0009, 0037-0039, 0056, and 0072), wherein fig. 4 further depicts a controller [224] controls the PVD apparatus to be capable of operating at a pressure of 1-5 mTorr, power applied to the DC magnetron and coils [172],[174], argon flow via mass controller [316], and a negative bias applied to the substrate support [152] via power [202] (para 0069, 0072, and 0075-0076). The claim requirement of the controller controlling to operate during deposition with “an argon flow from 5-40 sccm” and “a negative bias potential from 20-45 V applied to the substrate support” relates to the intended functioning of the claimed controller, with the controller [224] of Gopalraja fully capable of functioning in the claimed manner. Gopalraja further teaches applying a variable DC power (i.e. pulsed DC power) to the target [146] of 1-5 kW to ignite a plasma (para 0050).
It would have been obvious to one of ordinary skill in the art to have the pulsed DC power of the combination of references be at 1-5 kW as taught by Gopalraja to gain the advantage of igniting a plasma.
With respect to claim 2, the combination of references Pandumsoporn and Desideri has Desideri teaching to have the distance of the target-to-substrate be about 6.4 cm (abstract; II. EXPERIMENTAL DEVICES, Part C), and Pandumsoporn teaching the substrate support [24] is movable to have the distance of the target-to-substrate be adjustable to a variety of distances (col. 2, lines 52-64), thus the combination of references teaches the distance is capable of being adjustable to about 2.5-5 cm. In addition it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I).
With respect to claim 3, Pandumsoporn further teaches the PVD apparatus is for forming integrated circuits (i.e. semiconductors) on the substrate (col. 1, lines 15-39), wherein semiconductors or wafers are well known to have diameters commonly from 100-300 mm. In addition it has been held that inclusion of material or article (i.e. substrate with a diameter of 150 mm or greater) worked upon by a structure (i.e. PVD apparatus) claimed does not impart patentability to the claims (MPEP 2115).
With respect to claim 4, modified Pandumsoporn further depicts in fig. 1 the PVD apparatus has the metal target [20] with a target width, and the substrate support [24] supporting the substrate [26] having a substrate width, wherein the target width is depicted as being approximately equal to the substrate width, with the PVD apparatus capable of having the target width be greater than the substrate width by simply using a smaller diameter substrate.
With respect to claims 5 and 6, modified Pandumsoporn further discloses the electromagnet [42] is a single coil that generates the secondary magnetic field by applied DC electrical current (col. 3, lines 28-35). The claim requirement of “produces a magnetic field which steers electrons towards the one or more walls of the chamber to produce a drift electric field which steers ions away from the peripheral portion of the substrate” relates to the intended functioning of the claimed electromagnet being a single coil, with the electromagnet [42] being a single coil of Pandumsoporn fully capable of functioning in the claimed manner.
With respect to claim 13, modified Pandumsoporn further depicts in fig. 1 the electromagnet [42] is at a same height as the substrate support [24] in the chamber [12] (col. 2, lines 64-67; col. 3, lines 28-30).
With respect to claim 17, both Pandumsoporn and Desideri each teach the dielectric material to be aluminum nitride (AlN) (Pandumsoporn, col. 4, lines 10-13; Desideri, Abstract).
With respect to claim 18, modified Pandumsoporn further discloses in fig. 1 the electromagnet [42] is outside and around the chamber [12] (col. 3, lines 13-16 and 28-34).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pandumsoporn et al (US Patent No. 6,132,575), Desideri et al (Aluminum Nitride Films on Glass), and Gopalraja (US 2008/0142359) as applied to claim 1 above, and further in view of Morimoto et al (US Patent No. 8,834,685).
With respect to claims 11 and 12, the combination of references Pandumsoporn, Desideri, and Gopalraja is cited as discussed for claim 1. However the combination of references is limited in that while Pandumsoporn teaches the electromagnet [42] has a magnetic field from a DC current from a DC power supply (col. 3, lines 28-34), a particular magnetic field strength and DC current are not specifically suggested.
Morimoto teaches in fig. 1 a PVD apparatus comprising a metal target [4] facing substrate [W] on stage (i.e. support) [9] in a chamber [1], an Ar gas controlled to a flow rate between 0-100 sccm, and an electromagnet [15d] powered via DC power supply [E4] (col. 4, lines 31-40 and 50-55; col. 5, lines 31-40 and 58-67; col. 8, lines 8-12), similar to the PVD apparatus of the combination of references. Morimoto further teaches that the DC power supply [E4] applies 15 amps to the electromagnet [15d] to generate a magnetic field strength of 100 Gauss (79.58 amp-turns) or more (col. 6, lines 7-14).
It would have been obvious to one of ordinary skill in the art to have the DC power supply to the electromagnet of the combination of references apply a DC current of 15 amps to generate a magnetic field strength of 79.58 amp-turns or more as taught by Morimoto since the combination of references fails to specify particular DC current or magnetic field strength for the electromagnet, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Morimoto shows a similar PVD apparatus that has an electromagnet around the chamber for generating a magnetic field.


Response to Arguments
Applicant’s Remarks on p. 5-8 filed 4/6/2022 are addressed below.

112 Rejections
Claim 1 has been amended to require the same dielectric material throughout claim 1; this previous 2nd paragraph rejection is withdrawn.
Claim 1 has been amended by deleting the term “generally”; this previous 2nd paragraph rejection is withdrawn.
Claim 1 has been amended to provide antecedent basis; this previous 2nd rejection is maintained.
Claim 14 (mistakenly written as claim 15 in the previous Office Action) has been canceled; this previous 2nd paragraph rejection is moot.
Claim 16 has ben amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 5-7 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references Pandumsoporn, Desideri, and Gopalraja being applied in the current rejection.
All other arguments on p. 7-8 to claims 11 and 12 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,342,134 is relevant for teaching sputter depositing of AlN using a controller configured to control operating with an Ar flow rate of 20-30 sccm and a chamber pressure of 1.5 mTorr.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794